Citation Nr: 0825504	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right leg 
disability, to include as secondary to service-connected left 
hip capsulitis.

2.  Entitlement to service connection for left leg 
disability, to include as secondary to service-connected left 
hip capsulitis.

3.  Entitlement to an increased evaluation for left hip 
capsulitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO continued a 10 
percent disability rating for service-connected left hip 
capsulitis.  By that same rating action, the RO denied 
service connection for right and left leg disabilities, to 
include as secondary to service-connected left hip 
capsulitis.  The veteran perfected a timely appeal of the 
February 2003 rating action to the Board. 

This appeal was previously before the Board in December 2006, 
when it was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review. 

At the request of the veteran and his representative, the 
appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In January 2008 the veteran, through his local 
representative, requested a hearing at the RO.  Subsequent 
information received from the veteran through his 
representative has clarified that the veteran desires a video 
conference hearing before a Veterans Law Judge conducted from 
the RO.  Therefore, in July 2008, the veteran's 
representative requested that this appeal be remanded. 

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded the 
opportunity for a video conference 
hearing before the Board to be conducted 
at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



